Citation Nr: 1242674	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-01 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus prior to April 28, 2009. 

2.  Entitlement to an evaluation in excess of 40 percent for diabetes mellitus on or after April 28, 2009.

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision rendered by the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied an increased rating for diabetes mellitus in excess of 20 percent.

A hearing was held on November 6, 2008, by means of video conferencing equipment with the appellant in Wichita, Kansas, before the undersigned Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

During the pendency of the appeal, a rating decision dated in April 2010 increased the Veteran's disability evaluation for diabetes mellitus to 40 percent effective from April 28, 2009.  However, applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

In January 2009 and November 2010, the Board remanded the case for additional development.  However, for reasons discussed below, the Board finds that the case must be remanded again for information and evidence necessary to properly adjudicate the appeal.

The Board has considered documentation included in the Virtual VA system in reaching the determination below.  At present, the system contains VA treatment records that are not physically in the file, but that were considered by the RO in the last supplemental statement of the case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in order to afford the Veteran a current VA examination for the claims on appeal.

Subsequent to the Board's last remand, a statement dated from October 2010 was received, wherein the Veteran alleged that he suffers from renal manifestations of his service-connected diabetes mellitus.  Specifically, he alleges that he is entitled to a separate, 80 percent rating for these manifestations pursuant to 38 C.F.R. § 4.115(a), Diagnostic Code 7541.  He points out that under this code, an 80 percent rating is warranted where there is generalized poor health characterized by lethargy, weakness, weight loss, or limitation of exertion, and that VA examination results from April 2009 support this rating.  He contends that he is in generalized poor health, as he has diabetes, peripheral neuropathy, hypertension, erectile dysfunction, and lipid abnormalities and that his weakness has kept him from working since 2004.  He asserted that a new examination should be afforded in order to obtain the appropriate laboratory results necessary to rate renal dysfunction under DC 7541.  

The rating criteria provides that compensable evaluation of diabetes should be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable evaluations are considered part of the diabetic process under Diagnostic Code 7913. See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.

A review of the April 2009 VA examination report provides evidence of weakness and limitation of exertion.  However, it is not clear that these symptoms are due solely to renal dysfunction that is a manifestation of his diabetes mellitus.  Nevertheless, there is some evidence suggesting that the Veteran could have some renal complications associated with his service-connected diabetes mellitus.  For example, in November 2006, the Veteran sought treatment for kidney pain on the right side.  The physician found that his diabetes was poorly controlled, increased his medication dosage, and ordered him to increase his fluid intake.  In a February 2008 VA treatment record, the Veteran's microalbumin/creatinine level was 28.9 mcg/mg cr, which according to the April 2009 VA examination report, represents a borderline reading, as the normal range is from 0 to 29.  During an April 2009 VA examination, the Veteran's microalbumin level was 39.5.  In a VA treatment record of May 2012 found in the Veteran's Virtual VA file, the Veteran was also diagnosed as having diabetes with renal manifestation.  

In addition, a December 2010 VA treatment record noted that the Veteran's diabetes has worsened.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination and medical opinion are necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected diabetes mellitus, to include whether the Veteran has renal complications and the severity of such problems. 

With regard to the claim for TDIU, the Board notes that a decision on the claim for an increased evaluation for diabetes mellitus could change the outcome of the Veteran's claim for TDIU.  As such, the claims are inextricably intertwined.  For this reason, the issue of entitlement to an increased evaluation for diabetes mellitus must be resolved prior to resolution of the claim for TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issues. 

Moreover, the Board finds that a medical opinion is necessary to adjudicate the claim for a TDIU.  As noted by the Board in November 2010, the Veteran's claim for a TDIU arose in connection with his claim for an increased rating for diabetes mellitus, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, it is unclear whether the Veteran's service-connected disabilities have rendered him unable to secure or follow substantially gainful employment.  Some evidence offers support for the claim.  For example, the record shows that the Veteran has been awarded disability benefits through the Social Security Administration based on his diabetes.  By contrast, the April 2009 VA examiner found that, while the Veteran's weakness kept him from being fully active, he was capable of sedentary work.  Other evidence does not offer information specific enough for adjudication.  In an April 2006 VA treatment record, the provider noted the Veteran has "several severe medical problems," including diabetes, that limited his ability to work.  In a January 2007 VA treatment record, the provider noted that the Veteran's diabetes would not allow him to return his then-current job of HVAC installation and maintenance.  In a February 2010 VA treatment record, a VA provider noted the Veteran has been dealing with "multiple medical issues" and is unable to work.  On VA peripheral nerves examination in November 2010, the examiner noted the Veteran had retired in 2004 due to weakness, the inability to lift things, and lack of stamina.  

A VA examination addressing the Veteran's claim for a TDIU has not yet been afforded.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  Given the evidence of record, the Board finds a VA examination would be helpful in resolving the claim.  

In addition, the RO should obtain and associate with the claims file all outstanding VA medical records.  The record reflects that the Veteran has been receiving treatment at the Leavenworth VA Medical Center (VAMC).  While the claims file, including Virtual VA, currently includes treatment records dated though May 2012, more recent treatment records may now be available.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all outstanding pertinent VA treatment records from the Leavenworth VAMC dated since May 2012.  

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2012) must be achieved.

2.  Thereafter, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected diabetes mellitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected diabetes mellitus.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  Specifically, he or she should indicate whether the Veteran requires insulin, restricted diet, an oral hypoglycemic agent, and regulation of activities.   The examiner should note the frequency of insulin injections required.  In discussing the regulation of activities due to diabetes, he or she should state whether the Veteran's occupational and recreational activities must be restricted due to his diabetes mellitus.  

The examiner should also indicate whether the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions, and if so, how frequently such episodes necessitate hospitalization or visits to a diabetic care provider.   Additionally, the examiner should state whether there has been a progressive loss of weight or strength.

In addition, the examiner should identify and describe all complications of the Veteran's diabetes.  In particular, the examiner should determine whether the Veteran has any renal complications.  If so, the physician should attempt to set forth the approximate date upon which renal dysfunction became such a manifestation.  The examiner should also provide findings in accordance with the current worksheets pertaining to renal dysfunction.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the combined effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability. 

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2012).  
 
5.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If a report is deficient in any manner, the RO must implement corrective procedures at once.   
 
6.  After the completion of any action deemed appropriate in addition to that requested above, the appellant's claims should be readjudicated.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


